DISSENTING OPINION
Lenroot, Judge:
I cannot agree to the conclusion reached by the majority herein, for the reason that in my opinion, under the evidence in the case, the involved articles are not “for use in connection with artificial illumination.” I think Congress clearly contemplated in the language above quoted that there should be some fixed source of illumination in connection with which the articles embraced in the paragraph are used.
The involved articles, when completed, will reflect the light emanating from the headlights of an automobile for perpaps two seconds, and when the next automobile appears there is another reflection for the same length of time, and so on indefinitely until at the end of a year there may have been ten thousand or more separate sources of illumination. I cannot bring myself to the conclusion that Congress, when it enacted this provision, ever intended that the term “in connection with artificial illumination” should include the momentary reflections of the fight from the headlights of an automobile.
All of the cases which have come before this court under this subparagraph have involved articles connected with a single source of illumination, either as integral or component parts thereof, and the same is true of all articles eo nomine designated in the sub-paragraph.
*324Considering the uses to which the involved articles are put, when finished, I am satisfied that Congress never intended that such or similar articles should be classified under the provisions of paragraph 218 (c), and therefore in my opinion the judgment of the lower court should be affirmed, although I do not agree with all of the reasons given by the trial court for its decision.
I am authorized to say that Presiding Judge Garrett concurs in this dissent.